                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


ACE AMERICAN INSURANCE CO., ET
AL.,                                                Case No. 18-11503

            Plaintiffs,                             SENIOR U.S. DISTRICT JUDGE
                                                    ARTHUR J. TARNOW
v.
                                                    U.S. MAGISTRATE JUDGE
TOLEDO ENGINEERING COMPANY, INC.                    DAVID R. GRAND
AND DREICOR, INC.,

            Defendants.

                                       /

 ORDER DENYING DEFENDANTS’ MOTIONS FOR PARTIAL SUMMARY JUDGMENT
                    [41, 42] WITHOUT PREJUDICE

      Plaintiffs are insurers who bring this diversity suit against Toledo Engineering

Company, Inc. (“TECO”) and Dreicor, Inc. (“Dreicor”) to recoup what they paid

following a June 3, 2017 explosion at a glass plant in Dewitt, Iowa. The plant was

operated by Guardian Industries Corp. and Guardian Industries, LLC (collectively,

“Guardian”), which were insured by Plaintiffs and are not parties to this lawsuit.

Plaintiffs allege that TECO and Dreicor—the contractors hired by Guardian to work

on the plant—are responsible for the explosion and subsequent fire. They brought

this suit as subrogees of Guardian and allege negligence, gross negligence, breaches

of contract, and breaches of warranty. Defendants have moved for partial summary


                                      Page 1 of 6
judgment, arguing that the waivers of subrogation clauses in their Engineering

Services Agreements with Guardian bar all causes of action except those arising

from gross negligence.

      Because the time allotted for discovery has not elapsed, the Court will deny

Defendants’ motions without prejudice. It will reach the merits of their defenses only

after the parties have had adequate time to gather evidence in support of their

positions.

                           PROCEDURAL BACKGROUND

      Plaintiffs filed suit on May 11, 2018. [Dkt. # 1]. Defendants filed an Answer

on June 21, 2018 [7] and a Motion for Rule 11 Sanctions [24] on September 10,

2018. The Court entered a scheduling order [30] on November 2, 2018, providing

for discovery to end by May 1, 2019. On February 27, 2019, both Defendants filed

Motions for Partial Summary Judgment [41, 42]. On March 6, 2019, Defendants

filed a Notice of Withdrawal [47] their Motion for Rule 11 Sanctions, which covered

the same arguments as the motions for partial summary judgment. On March 14,

2019, the Court entered a stipulated amended scheduling order [48], providing for

discovery to extend until March 15, 2020. On August 13, 2019, the Court entered

another stipulated amended scheduling order [54] providing for discovery to extend

until September 15, 2019, with a dispositive motion cut-off set for October 15, 2020.




                                      Page 2 of 6
      A hearing on the motions for partial summary judgment is currently scheduled

for September 11, 2019 [53]. Because the Court finds the motions suitable for

determination without a hearing in accord with Local Rule 7.1(f)(2), that hearing

will be cancelled.

                               STANDARD OF REVIEW

      Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is entitled

to a judgment as a matter of law.” FED. R. CIV. P. 56(c). Movant bears the burden

of establishing that there are no genuine issues of material fact, which may be

accomplished by demonstrating that the non-movant lacks evidence to support an

essential element of his case. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

Non-movant cannot rest on the pleadings and must show more than “some

metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd., 475

U.S. at 586-87. Non-movant must “go beyond the pleadings and by . . . affidavits,

or by the ‘depositions, answers to interrogatories, and admissions on file,’ designate

‘specific facts showing that there is a genuine issue for trial.’” Celotex Corp., 477

U.S. at 324 (quoting Rule 56(e)).




                                       Page 3 of 6
                              PROCEDURAL ANALYSIS

      Defendants’ position is that the Engineering Service Agreements between

Guardian and the Defendants bar the subrogation of claims to third parties except in

cases of gross negligence. In response, Plaintiffs argue that those contracts are not

controlling and that their purported waiver of subrogation provisions are ambiguous.

Plaintiffs also argue that the motions are premature, and that they should be able to

avail themselves of full discovery before being forced to defend their case on

summary judgment.

      “Before ruling on summary judgment motions, a district judge must afford the

parties adequate time for discovery, in light of the circumstances of the case.” Plott

v. Gen. Motors Corp., Packard Elec. Div., 71 F.3d 1190, 1195 (6th Cir. 1995) (citing

Celotex Corp., 477 U.S. at 322, 326 (1986)). In this case, the Court need not

determine an “adequate time for discovery”, because it has already signed a

stipulated Order [54] providing for discovery to extend until September 15, 2020.

      Defendants argue that an exception to this rule is warranted because the issue

of the waiver of subrogation clause is ripe for adjudication. They have provided no

authority, however, for their assumption that it is appropriate to grant summary

judgment on portions of a plaintiff’s suit as discovery proceeds. Defendants’

position—that Plaintiffs have not identified how what they are seeking to discover

would affect the arguments raised in Defendants’ motion—asks the Court, in effect,


                                      Page 4 of 6
to add extra requirements to the discovery rules of FED. R. CIV. P. 26. Parties do not

need to show how the evidence they seek would disprove Defendants’ arguments in

order to be entitled to discovery.

      Without getting into the substance of the arguments, it appears that the issues

raised in Defendants’ motions will turn on the applicability and/or scope of the

waiver of subrogation clause in the Engineering Services Agreements between

Guardian and the Defendants. Plaintiffs argue that Guardian’s Contract Terms for

Purchase Orders governs this contract. (Pl. Ex. A; Aff. of Kirk McMenamin).

Though Defendants’ position is that no possible extrinsic evidence could make a

difference in this analysis, the Court prefers to analyze the contract in light of the

actual evidence (extrinsic or otherwise) presented by Plaintiffs, rather than the

hypothetical evidence that could arise during the course of discovery.

      On April 15, 2019, Plaintiffs’ attorney signed an affidavit stating that there

are numerous outstanding discovery requests, and tens of thousands of pages of

documents that have yet to be reviewed. (Pl. Ex. C; Aff. of Glenn Mattar). Though

these concerns may have been resolved in the prior five months, it is incumbent on

the parties to inform the Court if they complete discovery before the agreed-upon

close-of-discovery date.




                                      Page 5 of 6
                                   CONCLUSION

      The Court declines to analyze the merits of the Defendants’ motions before

the close of discovery. Defendants have not articulated any prejudice they will suffer

by allowing discovery on the issue of gross negligence and ordinary negligence, as

opposed to only the former. Plaintiffs, by contrast, have provided the Court with

affidavit evidence that they have not had an adequate opportunity under Rule 56 to

gather evidence to rebut Defendants’ arguments. Defendants could be right that no

evidence that Plaintiffs could possibly find would enable them to resist the waiver

of subrogation clause in the Engineering Services Agreement. It is fairer and more

efficient, however, for the Court to consider Defendants’ arguments in light of the

evidence Plaintiffs actually produce, rather than any evidence they could possibly

produce.

      Accordingly,

      IT IS ORDERED that Defendant Toledo Engineering Co., Inc.’s Motion for

Partial Summary Judgment [41] is DENIED WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that Defendant Dreicor, Inc.’s Motion for

Partial Summary Judgment [42] is DENIED WITHOUT PREJUDICE.

      SO ORDERED.


                                       s/Arthur J. Tarnow
                                       Arthur J. Tarnow
Dated: August 20, 2019                 Senior United States District Judge

                                      Page 6 of 6
